WOODLEY, Judge.
This is a habeas corpus proceeding under Art. 119 V.A.C.C.P.
Relator is confined in the penitentiary under sentence in Cause 56797 in Criminal District Court No. 2 of Bexar County, which the trial court attempted to cumulate with another sentence.
The state concedes that the provision for cumulation is ineffective and we agree.
The Bexar County sentence is for not less than 2 nor more than 4 years, and was pronounced on June 2, 1958.
It being shown by affidavit of J. C. Roberts, Record Clerk for the Texas Department of Corrections, that relator has credit for more than 4 years from and after said date, his contention that he is unlawfully restrained is sustained.
The relief prayed for is granted and relator is ordered discharged from further confinement under said sentence.